Opinion by
Judge Williams, Jr.,
This case comes before the Court on an appeal from the determination of the Court of Common Pleas *96of Allegheny County that a resolution passed by the Moon Area School District which imposed a fifteen per cent parking tax on users of the parking lots adjacent to the Greater Pittsburgh International Airport is unconstitutional. The lower court found the tax to be in derogation of the Commerce Clause of the United States Constitution and the Due Process Clauses of the United States and Pennsylvania Constitutions. It further held that it exceeded the limitations set by Section 8(4) of the Local Tax Enabling Act No. 115, Act of December 31, 1965, P.L. 1257, as amended, 53 P.S. §6908(4).
Having examined the record and relevant law, we hereby affirm and adopt as our own the able Opinion of Judge Narick, entered to No. S.A. 421-1979 below.
Order
And Now, the 30th day of April, 1981, the Order of the Court of Common Pleas of Allegheny County dated June 8, 1979 (No. S.A. 421-1979) is hereby affirmed.
Judge Wilkinson, Jr. did not participate in the decision in this case.